HOMER G. FLEMMING, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentFlemming v. CommissionerDocket No. 7041-75United States Tax CourtT.C. Memo 1977-180; 1977 Tax Ct. Memo LEXIS 262; 36 T.C.M. (CCH) 755; T.C.M. (RIA) 770180; June 13, 1977, Filed *262  Homer G. Flemming, pro se.  Michael J. O'Brien, for the respondent.  GOFFEMEMORANDUM FINDINGS OF FACT AND OPINION GOFFE, Judge: The Commissioner determined a deficiency in petitioner's income tax in the amount of $400 for the taxable year 1973.The sole issue for decision is whether petitioner is exempt from self-employment tax by reason of his religious beliefs.At the trial respondent contended that petitioner was collaterally estopped from trying this issue before the Court because he presented the issue under our small tax case procedure in Flemming v. Commissioner, T.C. Summary Opinion 1974-25 and we held for respondent on the issue.  Respondent has apparently abandoned the issue of collateral estoppel as he did not argue it on brief.  Under such circumstances we will not voluntarily decide whether collateral estoppel would apply.  FINDINGS OF FACT Some of the facts have been stipulated.  The stipulation of facts, supplemental stipulation of facts and exhibits are incorporated by reference.  Petitioner, at the time he filed his petition in this case, resided in Tulsa, Oklahoma.  He filed a Federal income tax return for the taxable year 1973 with*263  the Director of the Internal Revenue Service Center, Austin, Texas.  Petitioner's principal business activity during 1973 was that of a self-employed artist/writer.  In 1973 he realized gross income from such endeavors in the amount of $6,933 and incurred and paid deductible expenses in the amount of $1,793.58.  On his income tax return for 1973 petitioner did not compute any self-employment tax nor did he pay such tax, which would be $400.  During 1973 petitioner was not an ordained, commissioned, or licensed minister of a church, or a member of a religious order, or a Christian Science practitioner.  He was not a member of an organized church or religious body, faith or sect.  Petitioner objects to the payment of self-employment tax based upon his personal conviction that one should not look to the providence of the state in financial security for the future.  OPINION Petitioner objects to the imposition of self-employment tax on his earnings upon a personal religious belief that one should look solely to the Providence of God and not that of the state for future financial security.  His belief is based upon a book by a 17th Century minister, John Flavel, entitled Mystery*264  of Providence .  Petitioner also contends that taxation of his earnings from self-employment under the Social Security Act violates his rights under the First Amendment to the Constitution of the United States.  Petitioner's earnings are not exempt from self-employment tax under the Internal Revenue Code, nor does he so contend.  There is no merit to petitioner's position. Helvering v. Davis,301 U.S. 619">301 U.S. 619 (1937); Palmer v. Commissioner,52 T.C. 310">52 T.C. 310 (1969); Henson v. Commissioner,66 T.C. 835">66 T.C. 835 (1976). Decision will be entered for the respondent.